— Proceeding pursuant to CPLR article 78 to review a determination of the respondent dated September 20, 1984, which revoked the petitioner’s license to operate a motor vehicle on the ground of his refusal to submit to a chemical breathalyzer test following his arrest for driving while intoxicated.
Determination confirmed and proceeding dismissed on the merits, with costs.
*828While we regard the case as close because of the petitioner’s physical condition at the time of his refusal to submit to a chemical breathalyzer test, we cannot say that the determination under review was not supported by substantial evidence. Lazer, J. P., Mangano, Gibbons and Bracken, JJ., concur.